Citation Nr: 0723890	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
arthritis of the lumbosacral and cervical spines.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had honorable active service for over 20 years, 
concluding with separation in September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in July 2005.

The veteran was scheduled for a Board hearing in January 
2007, in accordance with his July 2005 request.  The veteran 
did not report for the scheduled hearing.

The claimant's request to have his appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006) was granted by 
the Board in July 2007.


FINDINGS OF FACT

1.  A September 1998 Board decision denied entitlement to 
service connection for arthritis in multiple joints, 
including the lumbosacral and cervical spines; the veteran 
was notified of his appellate rights, but did not appeal.

2.  In October 2004, the appellant requested that his claim 
of entitlement to service connection for degenerative 
arthritis of the lumbosacral and cervical spines be reopened.

3.  All of the evidence submitted since the September 1998 
Board decision is either cumulative and redundant of evidence 
already in the claims folder, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not present a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The September 1998 Board decision, which denied 
entitlement to service connection for arthritis in multiple 
joints, including the lumbosacral and cervical spines, is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
degenerative arthritis of the lumbosacral and cervical 
spines.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated October 2004.  Moreover, 
in the October 2004 letter, the claimant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the October 2004 letter was sent to the 
appellant prior to the January 2005 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).  The Board also notes that VCAA 
notice was substantially repeated in a letter sent to the 
veteran in March 2006.  The March 2006 letter was sent to the 
appellate prior to RO readjudication of the issue in a July 
2006 supplemental statement of the case, and was therefore 
effectively timely as well.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The October 2004 letter also notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability in the October 2004 and March 2006 
VCAA letters.  Additionally, there has been timely notice of 
the types of evidence necessary to establish a disability 
rating and an effective date for any rating that may be 
granted.  The RO furnished the appellant with a March 2006 
letter which directly explained how VA determines disability 
ratings and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
July 2006.  To the extent that such notice may be viewed as 
deficient for any reason, the Board finds no prejudice to the 
veteran in this case.  Since the Board concludes below that 
new and material evidence has not been submitted to reopen 
the claim, no rating or effective date will be assigned; any 
questions of notice related to such assignments are rendered 
moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006)
during the pendency of this appeal which addressed the 
appropriate VCAA notice to be provided in cases involving the 
submission of new and material evidence to reopen previously 
decided issues.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the October 2004 VCAA 
letter explained to the veteran what constitutes "new" 
evidence and what constitutes "material" evidence.  
Furthermore, the VCAA letter explained what new evidence must 
show in order to support to the claim.  Thus, the Board 
concludes that the veteran has been provided with the type of 
notice contemplated by the Court in Kent and no additional 
notice is necessary.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issue on appeal.  Indeed, in May 2006 the veteran signed 
a statement indicating that he had no further information to 
provide in support of his claim.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

New and Material Evidence

Most recently in a September 1998 decision, the Board denied 
the appellant's claim of entitlement to service connection 
for arthritis for joints throughout his body, including the 
lumbosacral and cervical spine.  The September 1998 Board 
decision is final.  38 U.S.C.A. § 7104.  Generally, once a 
Board decision becomes final under 38 U.S.C.A. § 7104, the 
claim cannot be reopened or adjudicated by VA absent the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b).

In October 2004, the appellant submitted a request to reopen 
the claim of entitlement to service connection for 
degenerative arthritis of the lumbosacral and cervical 
spines.  In a January 2005 rating decision, the RO denied the 
petition to reopen; the present appeal ensued.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  There have been multiple final denials of this 
claim over many years; the September 1998 Board decision is 
the most recent final disallowance of the claim involving 
entitlement to service connection for degenerative arthritis 
of the lumbosacral and cervical spines.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2004, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The pertinent evidence submitted since the September 1998 
Board decision includes VA treatment and consultation 
records, a September 2004 note from private physician 
treating the veteran, an October 2004 medical certificate 
from treating physicians, and multiple statements submitted 
by the veteran.

The recently submitted documents from medical providers 
support the veteran's contention that he currently suffers 
from arthritic disability of the cervical and lumbar spines; 
however, this information is not new and was already 
established in the record at the time of the September 1998 
denial and previous denials.  A VA examination report from 
March 1980 showed that the veteran was diagnosed with 
cervical spondylosis.  An October 1988 VA examination report 
showed a diagnosis of degenerative arthritis of the lumbar 
spine.  The Board further notes that it appears that the 
diagnosis of arthritis of the cervical and lumbosacral spines 
was added to the record as early as December 1976, and this 
diagnosis was considered in a final rating decision on the 
claim for service connection for arthritis as early as April 
1980.  Both of these diagnoses were cited and considered 
again through the most recent final September 1998 denial; 
service connection was found to be unwarranted because there 
has been no evidence that the diagnosed disabilities 
manifested during service or during a presumptive period 
following service, and there has been no evidence showing 
that the disabilities are otherwise causally related to 
service.

The newly submitted medical reports from the private 
physicians make no suggestion that the arthritic disabilities 
of the lumbar and cervical spines manifested during service 
nor within an applicable presumptive period following the 
veteran's service.  The Board recognizes that for veterans 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, arthritis is presumed 
to have incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
these reports do not suggest that the disabilities are 
otherwise related to service; thus, this evidence is not 
material to reopen the claim of entitlement to service 
connection.

The appellant contends that his treating physicians have 
indicated that his current arthritis of the cervical and 
lumbosacral spines is causally related to service.  However, 
none of the statements of record from any physician makes a 
statement to this effect.  The Board cannot accept the 
veteran's account of his doctors' medical opinions without 
corroborating consistent medical statements from the doctors 
themselves.  The Board notes that the U.S. Court of Appeals 
for Veterans Claims has held that a lay person's statement 
about what a physician told him, i.e., "hearsay medical 
evidence," cannot constitute the medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet.App. 69 (1995).

The appellant also contends, including in a statement dated 
October 2004, that he suffered relevant injuries during 
service through the nature of his work responsibilities and, 
specifically, at least one incident which was not documented 
in his service medical records.  These contentions do not 
constitute new and material evidence sufficient to reopen 
this claim, as the veteran has previously contended that his 
disabilities of the lumbar and cervical spine were incurred 
during service and, on multiple occasions, VA has issued 
final decisions after considering whether the service medical 
records or any other evidence of record corroborated those 
contentions.  The veteran's new statements to the effect that 
his arthritis is causally related to service are essentially 
cumulative and repetitive of previous contentions; such 
statements raise no reasonable possibility of substantiating 
the claim where past final decisions have already considered 
significant development efforts, record reviews, and medical 
examinations conducted in response to the veteran's 
contentions of in-service causation of his arthritis.  To the 
extent that the veteran himself concludes that his current 
arthritic disability of the lumbar and cervical spines is 
etiologically linked to service, the Board can accord no 
significant weight to these repeated contentions.  While the 
appellant as a layperson is competent to offer testimony of 
injury and symptomatology, he is not competent to provide 
evidence to establish a medical diagnosis; the Board must 
rely upon the expert opinions of medical professionals in 
order to resolve medical questions.  See Grottveit v. Brown, 
5 Vet.App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).

In sum, new and material evidence has not been submitted to 
warrant reopening the claim of entitlement to service 
connection for degenerative arthritis of the lumbosacral and 
cervical spines.  The competent new evidence submitted in 
support of the claim does not suggest any link between the 
cause of the veteran's current arthritic disabilities and the 
veteran's active service, nor does it indicate manifestation 
of the arthritic disabilities within an applicable 
presumptive period following service.  Thus, the newly 
submitted evidence presents no reasonable possibility of 
substantiating the claim and the claim is not reopened.




ORDER

New and material evidence has not been received to reopen the 
claim.  Thus, the claim is not reopened and the appeal is 
denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


